At the outset, it is my pleasure to sincerely congratulate the President and his friendly country, the Federal Republic of Nigeria, on his election to lead the General Assembly at its seventy-fourth session, and to assure him of our full support in facilitating his work. I also want to take this opportunity to express our appreciation for his predecessor’s outstanding efforts during her presidency of the previous session and to pay tribute to the enormous efforts of the Secretary-General in leading our deep-rooted Organization.
Anyone who has studied the work of the United Nations over the past seven decades and more has arrived at an essential conclusion, which is that the United Nations has been able to address many of the serious challenges and chronic crises that the world has faced. It is the safe haven that works to put an end to differences and ensure a logic of peace based on diplomacy in order to save succeeding generations from the scourge of conflicts and wars.
Since its inception, the State of Kuwait has maintained a foreign policy based on the foundations of peace. As Kuwait’s recent non-permanent membership of the Security Council drew to an end, we concluded that through our direct involvement and interaction with the overall issues, both chronic and urgent, we became more aware of the importance of reinforcing dialogue and pluralism in order to address global challenges. The United Nations is the ideal place for addressing such issues. In that regard we reiterate Kuwait’s position, which supports the purposes and principles of the Charter of the United Nations with a view to ensuring the continuity of the work of the Organization and the effectiveness of its output and, in turn, guaranteeing the implementation of its ambitious mandate for the maintenance of international peace and security.
This year the Arab Gulf region has been hit with a series of acts of terrorism and subversion that have threatened freedom of navigation in that vital region of the world and undermined the flow of energy supplies. They include the recent attacks on 14 September on the sisterly Kingdom of Saudi Arabia, and particularly those that targeted its vital installations. We once again strongly condemn those terrorist attacks and reaffirm Kuwait’s full support for all the measures that Saudi Arabia is taking to preserve its security and stability. We also once again urge the international community to assume its responsibilities for ensuring and protecting freedom of navigation in this important part of the world and committing to compliance with the United Nations Convention on the Law of the Sea. That in turn would help to maintain international peace and security.
The Palestinian question occupies a central and pivotal place in the Arab and Islamic worlds. If it continues to go unresolved, it will increase the tensions and instability in the region. It is therefore vital that we continue making every possible effort to relaunch serious negotiations within a specific time frame aimed at achieving a just and comprehensive peace that is based on the principle of a two-State solution, the terms of reference of the peace process, the resolutions of international legitimacy and the 2002 Arab Peace Initiative.
It is also crucial to end the Israeli occupation and establish an independent Palestinian State, with East Jerusalem as its capital, within the pre-1967 borders. Furthermore, all of Israel’s practices violating the sanctity of religious sites, and all of its settlement activities on occupied Palestinian territories, must come to an end. At the same time, we emphasize that any settlement, deal or unilateral solution outside the framework of those terms of reference will only prolong the Palestinian question and exacerbate its consequences.
The developments in the Syrian crisis, which has entered its ninth year with all its human suffering, are a true testament to the lack of an international consensus on the issue and the absence of a dialogue between the parties. That has been the main reason for the protraction of this bloody conflict. From this rostrum, we reiterate our firm position that there can be no military solution to the crisis and stress the importance of working on a political settlement in line with the relevant Security Council decisions, particularly resolution 2254 (2015), and the Geneva communique (S/2012/522, annex), in order to meet the aspirations and ambitions of our brother people of Syria.
The continuing crisis in Yemen represents a remarkable indication of the reality of how to deal with the relevant resolutions and outcomes of the Security Council. However, despite the resumption of the negotiations among the parties to the crisis and the conclusion of the Stockholm Agreement at the end of last year, the stalemate and the non-implementation of the Agreement still prevail. We want to emphasize that there can be no military solution to this crisis, either. We support the efforts of the United Nations to facilitate the political process and reiterate our readiness to host our Yemeni brothers for another round of consultations in Kuwait under the Organization’s auspices, with a view to reaching a comprehensive and definitive political agreement, which should be based on the three agreed terms of reference — the Gulf Cooperation Council Initiative and its Implementation Mechanism, the outcomes of the National Dialogue Conference, and the relevant Security Council resolutions, specifically resolution 2216 (2015) — in order to end the crisis and preserve the security, stability and territorial integrity of Yemen.
Based on the principle of consolidating good-neighbourly relations as promoted in the Charter of the United Nations, we once again call on the Islamic Republic of Iran to undertake serious confidence-building measures aimed at starting a dialogue built on respect for the sovereignty of States and non-interference in their internal affairs in order to reduce tensions in the Gulf region and maintain the safety of maritime navigation. That could help to establish relations based on cooperation and mutual respect, reflecting the aspirations of all the States of the region to live in security and stability and ensure their peoples’ welfare and development.
There can be no doubt that the growing problem of terrorism and violent extremism is one of the most formidable and dangerous challenges facing the international system. The Middle East in particular has suffered from the subversive acts of terrorist groups, foremost of which is Da’esh, which has used Islam as a cover for its destructive intentions. That has been a direct reason for the appeals to the international community to intensify its efforts to combat that very real threat in all its forms and manifestations, to cut off its resources, eliminate its funding and implement international and regional conventions on combating terrorism. In the light of that imminent danger’s potential for worsening in several countries of our region, particularly Yemen, Libya, Syria, Somalia and Afghanistan, we should consider the experience of our brother country of Iraq, which suffered the most from Da’esh’s atrocities, and where such efforts had a concrete impact on eliminating the terrorist group from Iraqi territory. The international community played a major role in that regard, in cooperation with the Iraqi Government.
Four years ago, we adopted the 2030 Agenda for Sustainable Development, one of the most remarkable and important achievements of the United Nations and a complement to the Millennium Development Goals. It is people-centred and aimed at enabling countries to achieve the desired outcomes. In taking on its international responsibilities in that regard, the State of Kuwait submitted its first voluntary national review for 2019 regarding the implementation of the Sustainable Development Goals during the High-level Political Forum on Sustainable Development. It is a demonstration of the political will of the leaders of our country, as specifically instructed by His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, to strengthen our commitment to international partnership and solidarity as part of our Government’s policies in the short-, medium- and long-term. The aim is to achieve the highest possible levels of sustainable development and to objectively link them to Kuwait’s Vision 2035 and the 2030 Agenda.
We in the State of Kuwait strive to create an environment conducive to attracting high-quality investments from all over the world. We are extremely pleased with the remarkable progress that has been achieved over the past years. That progress is the result of intensive effort and the enactment of a number of laws and measures undertaken by Kuwait. They have yielded the desired positive effects. We look forward to promoting the State of Kuwait’s position through international indicators, including the ease-of-doing-business index issued annually by the World Bank Group.
